Citation Nr: 9929488	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-43 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for residuals of a 
closed head injury, with post-concussion syndrome.

2.  Entitlement to a compensable disability rating for a 
facial scar.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to May 1955.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in December 1997, when it was remanded to the 
RO for additional evidentiary development.  At that time, the 
Board specifically held that the veteran's claim for 
entitlement to service connection for residuals of a closed 
head injury was well grounded.  (1997 Remand, p. 4)  A review 
of the record upon return to the Board reveals that the 
requested development has been completed.  

In December 1997, the additional issue of entitlement to 
service connection for residuals of a right forehead 
laceration was before the Board.  The Board granted this 
benefit and the RO implemented the Board's grant by rating 
decision of January 1998, assigning a noncompensable 
disability rating.  Subsequent to the grant, the veteran 
perfected a timely appeal as to the initial disability rating 
assigned for this disability.  For purposes of administrative 
economy and efficiency and because the Board has jurisdiction 
over both issues, the Board will address both issues in the 
following decision.

During the June 1999 hearing on appeal, held before the 
undersigned in Washington, D.C., the veteran submitted copies 
of additional medical records along with a waiver of initial 
RO consideration of these records.  Therefore, the Board will 
proceed to review the veteran's appeal, considering these 
newly submitted records in conjunction with the remainder of 
the evidence contained in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In March 1954, the veteran suffered an extensive 
laceration of the right forehead and eyebrow during an 
automobile accident.  He did not lose consciousness.

3.  The veteran's current neurological symptomatology is 
unrelated to residuals of the laceration to the forehead that 
the veteran suffered in service.

4.  The scar on the veteran's forehead is of such size, 
location, and prominence that it results in disfigurement.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a head injury, to 
include post-concussion syndrome, is not warranted.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  A 10 percent disability rating is warranted for a facial 
scar.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends service connection is warranted for 
residuals of a head injury sustained during an automobile 
accident in service.  He also contends a compensable 
disability rating is warranted for a service-connected scar 
on his forehead.


Entitlement to service connection for residuals of a closed 
head injury, 
with post-concussion syndrome.

Facts and history

The report of the general medical examination conducted in 
June 1951 upon the veteran's entrance into service reflects 
that his head, face, and nervous system were considered to 
have been normal upon clinical examination.  

Service hospital records dated in March 1954 reflect 
treatment at the United States Naval Hospital in Chelsea, 
Massachusetts.  According to the summary of hospitalization, 
on March 17, 1954, while on liberty, the veteran had been a 
passenger in a motor vehicle that hit a pole.  He suffered an 
extensive laceration of the right forehead and eyebrow.  He 
denied having lost consciousness and was ambulatory on 
admission.  The treating physician characterized physical 
examination as "negative except for extensive lacerations of 
forehead involving the outer table of the skull and abrasion 
of the right knee."  A skull X-ray revealed a "gouge" in 
the outer table beneath the laceration.  The forehead wound 
was debrided and sutured.  He was kept in the hospital for 
five days, after which the sutures were removed.  At time of 
discharge, the wound was described as well healed.  The 
veteran was deemed asymptomatic and was discharged to duty on 
March 26, 1954.

The report of the general medical examination conducted in 
May 1955 in conjunction with the veteran's discharge from 
service shows that his head, face, scalp, and neurologic 
system were deemed to have been normal at that time.  

In June 1995, the veteran filed his initial VA claim for 
entitlement to service connection for residuals of a head 
injury.  Accompanying the claim was a statement to the effect 
that he obtained all his medical care from the VA Medical 
Center in Martinsburg, West Virginia.  

The RO obtained records of VA medical treatment provided from 
1995 to 1999.  According to these reports, the veteran 
complained of frequent headaches and memory loss.  He 
provided physicians with a consistent history of having 
undergone a head injury with concussion in 1954.  A computed 
tomography scan of the veteran's head conducted to evaluate 
the headache complaints in August 1995 was interpreted as 
normal.  The records reflect that the veteran has taken 
prescription medication for control of his headaches for many 
years.

In November 1997, the veteran and his wife presented sworn 
testimony at a hearing on appeal held in Washington, D.C.  
Essentially, the veteran recounted his recollection of the 
automobile accident, the hospitalization at the Naval 
Hospital and the surgery.  He stated that he remembered 
having been rendered unconscious by the accident and that his 
face had swollen to gigantic proportions after the surgery.  
Both the veteran and his wife related his long history of 
headaches subsequent to the accident.  Lastly, the veteran 
stated that he received most of his headache-related medical 
treatment from a Dr. Duffy at the VA Medical Center.

The report of an October 1997 outpatient evaluation conducted 
by Dr. Duffy is of record.  Among other diagnoses, Dr. Duffy 
identified "post concussion syndrome dating back to 1954," 
and "cognitive deficits (chronic) dating back to 1954."  
Additionally, he commented that the veteran was totally and 
permanently medically disabled and that he believed the 
veteran had had a major concussion in 1954.  There is no 
indication that Dr. Duffy was able to review the veteran's 
service medical records; rather it would appear that he 
relied upon the veteran's statements as to the nature of the 
accident, his symptoms, and treatment at the time.

The report of a psychological consultation conducted in May 
1998 shows that the psychologist detected many subtle signs 
of developing deficit areas, especially in executive 
cognitive functioning, which suggested a dementing process.  
The psychologist also noted some depression.  She recommended 
that the veteran undergo further medical evaluation as to 
possible causes of dementia, as "he appears to be heading 
rapidly in that direction."  The veteran underwent 
neurologic evaluation in June 1998 with regard to his 
apparent cognitive decline and his headaches.  The examiner 
provided diagnostic impressions of chronic daily headaches 
for more than forty years, depression, and cognitive 
difficulties without identifiable cause.  

The veteran underwent a VA examination for purposes of 
compensation in October 1998.  According to the report of 
this examination, the examiner was able to review the 
veteran's VA medical records and noted that two 
electroencephalogram studies, in 1995 and 1996, had been 
interpreted as within normal limits.  He also noted the 
veteran's history of an inferior myocardial infarction with 
cardiac arrest, and subsequent cardiac catheterization and 
coronary artery bypass surgery.  Furthermore, a computed 
tomography scan of the brain had been performed in March 1998 
and had been interpreted as normal.  Upon clinical 
examination, the veteran's cranial nerves were deemed normal 
and motor, gait, and sensory examinations were deemed normal 
as well.  The examiner presented the following diagnoses:  

1.  Closed head injury.
2.  Cognitive impairment, subjective 
description given by the patient is 
compatible with mild memory loss.  This 
may be secondary to closed head injury, 
contribution from cardiac arrest, that is 
hypoxic encephalopathy cannot be ruled 
out.
3.  History of chronic headaches which 
may be post-concussional.  Alternative 
diagnosis may include muscle contraction 
headache.

The RO scheduled a second VA examination with the same 
physician in January 1999.  The report of this "addendum" 
reflects that the veteran brought copies of his service 
medical records with him to the examination.  The examiner 
summarized the records (as set forth above in this decision), 
noted that the veteran's subjective complaints were the same 
as on the previous examination, and explained that the 
clinical examination was not repeated, as the results of the 
October 1998 examination remained valid.  Based upon the 
service medical records review in conjunction with his 
previous findings, the examiner made the following comment:

In my medical opinion, and after 
reviewing the Service Record, as 
mentioned above, I feel that the veteran 
did not sustain a concussion, but rather 
a forehead laceration.  In my neurologic 
opinion, furthermore, I don't think that 
the cognitive deficits that he is 
reporting could be related to the 
original injury in 1954.  In my opinion, 
there is no objective evidence, based on 
review of records of any evidence of 
significant cerebral concussion.

A March 1999 consumer contact form is of record in which the 
veteran contacted the Medical Center, complaining that his 
January 1999 VA examination had been less than thorough and 
that the examiner had consequently not been supportive of his 
claim.  Also in March 1999, the veteran wrote the RO 
requesting another VA examination on the grounds that he had 
had a conflict of a personal nature with the examination.  
Upon administrative review, the RO determined that the 
examination had been adequate and that another examination 
was not necessary.

The veteran testified at a second hearing on appeal held in 
Washington, D.C., in June 1999.  He stated that his primary 
physician, Dr. Duffy had told him his cognitive and 
neurologic deficits were due to the head trauma he sustained 
during the 1954 automobile accident.  He reiterated his 
dissatisfaction with the January 1999 VA examination and the 
examiner's conclusion that his current disabilities were not 
related to the inservice automobile accident.  He asserted 
that the examiner had not performed a thorough examination 
and that the entire interview lasted less than ten minutes.  



Analysis

As noted above, the Board previously held that the veteran's 
claim for entitlement to service connection for residuals of 
a head injury to be well grounded.  At this point, therefore, 
the focus of our adjudication is entitlement to service 
connection on the merits.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time.  Service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303.

Initially, the Board observes that the veteran's hearing 
testimony is deemed helpful and credible insofar as it 
comports with the medical evidence of record.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  While the veteran's 
sincerity in testifying was clear, however, since he is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his current medical 
condition or any questions regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Here, a review of the veteran's service medical records shows 
that he sustained a laceration to his right forehead during 
an automobile accident in March 1954.  According to the 
hospital report, at the time, the veteran denied having lost 
consciousness during the accident and was ambulatory on 
admission to the hospital.  This contemporaneous account of 
the accident and the veteran's medical condition at the time 
must be accorded greater probative weight than the veteran's 
current recollection of events provided in support of a claim 
for monetary benefits more than forty years subsequent to the 
accident.  

The record contains several medical opinions as to the cause 
of the veteran's current neurological symptomatology, which 
includes headaches and apparent pre-cursors to dementia.  The 
veteran and his representative point to the opinion proffered 
by Dr. Duffy, the veteran's primary care physician.  As 
outlined above, Dr. Duffy has rendered a diagnosis of post 
concussion syndrome and chronic cognitive deficits dating 
back to the automobile accident in 1954.  This diagnosis 
appears to have been based solely upon the veteran's own 
reported history and account of the accident, including the 
veteran's report of having been knocked unconscious for 
several days.  

Dr. Duffy's diagnostic impression must be compared to the 
explanation provided by the VA examiner.  Based solely upon a 
recent clinical examination of the veteran and the veteran's 
reported history of having been knocked unconscious, in 
October 1998, the VA examiner rendered an opinion which was 
consistent with Dr. Duffy's impression.  However, when the VA 
examiner was provided with the veteran's service medical 
records, he revised his previous opinion.  In the January 
1999 addendum, the examiner provided a fully explained 
opinion to the effect that the veteran did not sustain a 
concussion in 1954 according to the contemporaneous medical 
records.  Thus, the examiner concluded that there was no 
relationship between the currently shown headaches and 
cognitive deficits and the 1954 accident.  Because the VA 
examiner was able to review the 1954 medical records in 
addition to interviewing and examining the veteran, the Board 
is of the opinion that the January 1999 medical opinion is 
the most probative and the most credible as the examiner was 
able to base his conclusions upon the greatest amount of 
accurate information.  By contrast, the VA examiner's October 
1998 opinion and Dr. Duffy's impression were based upon the 
veteran's own history, which, as shown above, did not 
entirely comport with the contemporaneous medical evidence 
reflecting the extent of the injury in 1954.  In essence, a 
concussion was not confirmed.

With regard to the veteran's contention that he did not 
receive a thorough VA examination in January 1999, the Board 
notes that according to the report of the examination, the 
examiner did not perform a clinical examination at all in 
January 1999, as he had performed a thorough examination just 
several months previously, in October 1998.  The key piece of 
information that was new to the examiner in January 1999 was 
the availability of the veteran's service medical records.  
The examiner's determination that another clinical 
examination was unnecessary a mere four months subsequent to 
the October 1998 examination is a matter of medical judgment 
that would be inappropriate for the Board to review.  As to 
the veteran's contention that he had a conflict of a personal 
nature with the examiner, the Board can discern no indication 
that the examiner's medical conclusion was tainted by any 
personal conflict with the veteran.

Thus, based on its review of the relevant evidence in this 
matter, and for the preceding reasons and bases, it is the 
decision of the Board that the preponderance of the evidence 
is against the veteran's claim for entitlement to service 
connection for residuals of a head injury.  Following a 
careful review of the evidence contained in the record before 
us, the Board further concludes that the evidence regarding 
the origin of the veteran's currently-shown symptomatology 
does not fall into an approximate balance, such as would 
warrant application of the benefit of the doubt standard.  
38 C.F.R. § 3.102.  The benefit sought is therefore denied.


Entitlement to a compensable disability rating for a facial 
scar.

As noted above, service connection for a facial scar was 
granted in December 1997.  A noncompensable disability rating 
has been assigned effective in July 1995.  The veteran 
contends that a higher initial rating is warranted.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The pertinent portion of the regulatory rating schedule 
provides that slight scars of the head, face, or neck will be 
rated as 0 percent disabling.  Moderate, disfiguring, scars 
of the head, face, or neck will be rated as 10 percent 
disabling.  A 30 percent rating is warranted for severe 
scars, especially if the scar produces a marked and unsightly 
deformity of the eyelids, lips, or auricles.  A 50 percent 
rating is warranted for complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800.  Additionally, scars that are superficial, poorly 
nourished, with repeated ulceration will be rated as 
10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  Scars that are superficial, tender and painful on 
objective demonstration will be rated as 10 percent 
disabling, as well.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Scars which cause limitation of function of the part affected 
may be alternatively rated on the level of limitation 
resulting.  38 C.F.R. § 4.118, Diagnostic Code 7805.

During the November 1997 hearing on appeal, the veteran 
testified that the scar is currently visible on his forehead 
and above his right eyebrow has been present since the 1954 
accident and subsequent surgery.  He stated his belief that 
the scars had healed as much as they were going to heal by 
this point in time.  He also indicated that the scars 
themselves do not seem to be painful, but that when his head 
aches, the area of the scars is painful as well.  

The report of the October 1998 VA examination contains the 
observation that a well-healed scalp laceration scar was 
present over the right forehead.  The veteran's face was 
described as symmetric and strong and facial sensation was 
deemed normal.  

During the June 1999 hearing on appeal, the veteran testified 
that he believed the scar on his forehead was unsightly.  He 
explained that it had embarrassed him when it was new, but 
that he has gotten used to it over the years.  He also stated 
that the scar was tender to touch.  

Having observed the veteran upon two occasions during the 
course of two separate hearings on appeal, the undersigned 
takes judicial notice of the fact that the scar is located on 
a portion of the veteran's forehead where it is obvious and 
noticeable to the casual observer.  The size, location, and 
prominence of the scar are attributes that may be appreciated 
and understood as a layperson.  In evaluating the level of 
impairment resulting from the veteran's service-connected 
scar, it is noted that the scar is located on the veteran's 
face in a prominent location.  Because of its size, location, 
and prominence, the scar could reasonably be described as 
moderate, that is disfiguring, thereby warranting the 
assignment of a 10 percent disability rating under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800.  The 
absence of a severe scar producing a marked and unsightly 
deformity of the eyelids, lips, or auricles; or marked or 
repugnant disfigurement precludes a higher disability rating 
under the criteria of Diagnostic Code 7800.  

Other potentially applicable rating criteria must be 
considered as well.  Because there is no evidence indicating 
that the scar is poorly nourished, with repeated ulceration, 
the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Code 
7803 are not for application.  Although there is some 
evidence that the scar may be tender, the veteran's hearing 
testimony can at best be described as equivocal, as he 
relates the scar's tenderness and pain to his general 
headaches.  The medical evidence of record, including 
outpatient treatment reports and VA examination reports does 
not contain any showing of an "objective demonstration" of 
tenderness required for a 10 percent disability rating under 
38 C.F.R. § 4.118, Diagnostic Code 7804.  Thus, the Board is 
not convinced that the evidence supports a 10 percent 
disability rating under these criteria.  Lastly, there is no 
indication that the scar on the veteran's forehead causes any 
limitation of function or that it is otherwise symptomatic.   
Thus, a compensable disability rating is not warranted under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7805.

In summary, based on its review of the relevant evidence in 
this matter, and for the preceding reasons and bases, it is 
the decision of the Board that the evidence supports the 
grant of a 10 percent disability rating for a moderately 
disfiguring scar on the veteran's forehead, but that the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 10 percent for impairment 
resulting from the scar. 


ORDER

Service connection for residuals of a head injury is denied.

A 10 percent disability rating is assigned for a facial scar, 
subject to the laws and regulations governing the award of 
monetary benefits.




		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)



 

